Title: To George Washington from Charles-François, vicomte Du Buysson des Aix, 13 October 1780
From: Du Buysson des Aix, Charles-François, vicomte
To: Washington, George


                  
                     Sir
                     Philadelphia October 13th 1780
                  
                  I receive this moment the Letter with which Your Excellency had
                     honored me, & I have written the Enclosed which I beg you will be
                     pleased to transmit to H.E. Sir Henry Clinton. I rather fear that as I am
                     Absolutely unknown to that General, it will have but little Effect, &
                     certainly not that which a few Words from Your Excellency might have produced.
                     However, as your Excellency does not think proper to take this step, I will
                     content my Self with waiting patiently for the Event of an application which I
                     have too much reason to believe will prove unsuccessfull. I am with the
                     greatest respect Sir Your Excellency’s most obedient and most humble servant
                  
                     Le Chr Dubuysson
                  
               